DETAILED ACTION
Applicant’s response, filed 04 Feb. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-18 are newly added.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/165,879, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
Claims 1, 12, and 14, and claims dependent therefrom, recite “weighing/weigh the plurality of networks based on having altered genes/proteins, having known oncogenes, and having 
Claims 16-18 recite “repetitively generating/generate, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanisms, a different treatment plan for the patient based on either the molecular target or a different molecular target”. Dependent claim 11 further recites “the feedback loop mechanism continuously collects, aggregates, and analyzes the treatment plan and the patient outcome using a statistical and machine learning algorithm to derive similarity measures between patients, mutations, and drugs. Provisional Application No. 62/165,879 does not provide support for using a feedback loop mechanism to repetitively generate treatment plans. Similarly, the application does not provide support for further limiting the feedback loop mechanism to continuously collect, aggregate, and analyze the treatment plan using a statistical and machine learning algorithm. Accordingly claims 16-18 
Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/194,090 filed 17 July 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly the effective filing date of the claimed invention is 17 July 2015.

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 have been fully considered but they are not persuasive. 
Applicant remarks U.S. Provisional Application No. 62/165,879 provides adequate support and enablement for all limitations of amended independent claims 1, 12, and 14, and therefore, at least independent claims 1, 12, and 14 are entitled to the benefit of the U.S. Provisional Application No. 62/165,879 filed 22 May 2015 (Applicant’s remarks at pg. 8, para. 4).
This argument is not persuasive. While the previous limitation recited in claims 1, 12, and 14 regarding repetitively generating a different treatment plan for the patient and repetitively storing information that were not supported by Provisional Application No. 62/165,879 were removed, the claims have been amended to include several other limitations which do not have support in Provisional Application No. 62/165,879, as discussed above. Therefore, claims 1-18 are not entitled to the benefit of the U.S. Provisional Application No. 62/165,879 filed 22 May 2015.

Specification
The disclosure is objected to because of the following informalities. This objection is newly and previously recited.
The specification at pg. 12 and 23 includes figures labeled “Table 1” and “Table 2”; however these are not tables and are figures, which should be removed from the Specification and included in the Drawings. See MPEP 608.01 VI.
The specification in paragraph [0099] discloses “applying a variety of topological and thermodynamic measures of the network (e.g. Gibbs-Homology and cycle basis) as described in U.S. Provisional Application No. 62/165,879”. The mathematical analysis of 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 regarding the objection to the specification have been fully considered but they are not persuasive. 
Applicant remarks that U.S. Provisional Application No. 62/165,879 was made publicly available through Public PAIR, at the same time as the publication of the non-provisional application from which priority to the provisional application is claimed (Applicant’s remarks at pg. 8, para. 5 to pg. 9, para. 1).
This argument is not persuasive. "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See 37 CFR 1.57(d). While provisional applications may be available on Public PAIR upon request, provisional applications are not published. See MPEP 103 III. 

Claim Objections
The objection of claims 4-5 and 15 in the Office action mailed 04 Aug. 2020 has been withdrawn in view of claim amendments received 04 Feb. 2021.
Applicant’s arguments received 04 Feb. 2021 regarding the claim objections at pg. 9, para. 2 have been fully considered but they do not pertain to the newly recited objections set forth below.
Claims 1, 12, and 14 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1, 12, and 14, recite “applying a series of thermodynamic and mathematical analysis”, which is a grammatical error and should recite “a series of thermodynamic and mathematical analyses”. 
 Appropriate correction is required.

Claim Interpretation
Claims 1, 12, and 14 recite “a plurality of networks comprising protein-protein interaction and biological pathway networks”. Applicant’s specification at para. [0068] discloses that a series of PPI-networks corresponding to biological pathways are presented, and at para. [0097] discloses that information associated with a patient is used to personalize the patient’s genetic data into a set of protein-protein interaction networks and biological pathway resources. Accordingly, the “plurality of networks comprising protein-protein interaction and biological pathway networks” is interpreted to mean each network within the plurality of networks comprise both protein-protein interaction and biological pathway information. 

Claim Interpretation - 35 USC § 112(f)
Applicant’s remarks regarding the claim interpretation under 35 U.S.C. 112(f) at pg. 9, para. 3 have been fully considered but they do not present any arguments regarding the interpretation of the claims. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a drug evaluation process in claim 8;
 a molecular target and drug filter process in claim 8;
 a host biology and tumor model process in claim 8;
and a tumor board evaluation and refinement process claim 8;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drug evaluation process in claim 8 is discussed in paragraph [0062] and FIG. 2A of the specification to include evaluating drugs for the candidate molecular target. 
The molecular target and drug filter process in claim 8 is discussed in paragraph [0062] of the specification to include filtering drugs based on drug data and patient biology and tumor module data. Therefore, the molecular target and drug filter process is interpreted to mean filtering drugs based on drug data and patient biology and tumor data.
The host biology and tumor model process is discussed in paragraph [0055]-[0056] and FIG. 1 of the specification to include characterization of host tumor biology and a tumor pathway analysis. Therefore, the host biology and tumor model process is interpreted to mean characterizing a host tumor and analyzing tumor pathways.
The tumor board evaluation and refinement process in claim 8 is discussed in paragraph [0105] of the specification to include a tumor board discussing present solutions and updating the model. Therefore, the tumor board evaluation and refinement process is interpreted to mean refining the model based on a tumor board meeting.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously recited.
Claim 6 recites “wherein the information associated with the patient is processed using a computational and mathematical analysis from a group consisting of…. Gibbs-Homology”. The specification discloses “Central to this process, the system of one or more embodiments analyzes PPI graphs and protein neighbors on such graphs, applying a variety of topological and thermodynamic measures (e.g. Gibbs-Homology…) as described in U.S. Provisional Application No. 62,165,879. However, specification discloses the Gibbs-Homology analysis is described in Provisional Application No. 62,165,879, which is an unpublished U.S. application, and does not provide any further details describing the Gibbs-Homology analysis throughout the specification. Similarly, the claims do not provide any additional steps describing the Gibbs-Homology analysis. Furthermore, the prior art does not provide any known definition of Gibbs-Homology, indicating that the meaning of Gibbs-Homology was not known to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Furthermore, the specification of Provisional App. No. 62/165,879, further does not provide support for a Gibbs-Homology analysis (hereinafter, mention of the specification will refer to the specification in Provisional App. No. 62/165,879). First, the specification at para. [0019]-[0021] discloses that the Gibbs free energy for a protein is calculated as the concentration of that protein multiplied by the natural log of the concentration of the protein divided by the sum of the concentrations of all neighbors to the protein; however, the specification does not disclose what proteins would be considered “neighbors” of the protein of interest. For example, the specification does not disclose whether neighboring proteins are proteins that are 1, 2, 3… etc. degrees of separation from the protein of interest in the network, each which would result in vastly different i is smaller than Σcj, the resulting Gibbs energy for protein i will be negative. Accordingly, the specification does not provide an algorithm for transforming a network with proteins assigned Gibbs free energies that would be predominantly negative (i.e. except for the case in which  Σcj is greater than ci) to an energy landscape in which exclusively positive filtration thresholds, which start at a local minima of the energy landscape, could be applied; similarly, the specification does not disclose any units for the applied thresholds (e.g. “on the Gibbs persistent homology pathways at a threshold of 32” in para. [0036]) or the energy landscape in relation to the calculated gibbs free energy for each protein in the network. Furthermore, the specification does not provide any details as to how the homology filtration is applied to an energy landscape to generate a resulting homology network. For example, the specification at para. [0033] discloses that if this filtration process was performed using the rescaled or normalized expression values, nodes would remain disconnected
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “wherein the information associated with the patient is processed using a computational and mathematical analysis from a group consisting of…. Gibbs-Homology” recited in claim 6 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that U.S. Provisional Application No. 62/165,879 was made publicly available through Public PAIR and extensively describes the Gibbs-Homology analysis (Applicant’s remarks at pg. 9, para. 4-5).
This argument is not persuasive. As discussed above, "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See 37 CFR 1.57(d). While provisional applications may be available on Public PAIR upon request, provisional applications are not published. See MPEP 103 III. 
Furthermore, for the reasons discussed above, Provisional Application No. 62/165,879 does not provide an adequate written description of the Gibbs-Homology analysis to satisfy 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-15 under 35 U.S.C. 112(b) regarding the “information associated with a patient and a reference biological network database” in claims 1, 4-5, 12, and 14 and “the results” in claim 10 in the Office action mailed 04 Aug. 2020 has been withdrawn in view of claim amendments received 04 Feb. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 12, and 14, and claims dependent therefrom, are indefinite for recitation of “known oncogenes” and “known cancers” in lines 7-8, 10, and 9-10, respectively. The metes and bounds of the terms “known oncogenes” and “known cancers” are unclear because it’s unclear to who and/or when the oncogenes and cancers were known. For example, if it’s unclear if the known oncogenes and known cancers refers to oncogenes and cancers known to the inventors or known to anyone in the art, and if the terms include oncogenes and cancers which are unknown presently, but become known in the future. As such, the metes and bounds of the claim are unclear. For purpose of examination, the terms will be interpreted to mean “oncogenes” and “cancers”.
Claims 1, 12, and 14, and claims dependent therefrom, are indefinite for recitation of “generate/generating, based on the drug for the patient, a treatment plan for the patient, wherein the treatment plan is generated based on selecting a minimum number of gene alteration(s) to inhibit pathways associated with cancer progression…” in the last limitation of the claims. Claims 1, 12, and 14 previously recite “identifying/identify, from the plurality of resultant networks, a molecular target by applying a series of thermodynamic and mathematical analysis of each identify, from the molecular target, a drug for the patient…”. Given claims 1, 12, and 14 already recite identifying a molecular target based on scoring the structures of the pathways, subsequently selecting a drug for the patient based on that molecular target, and that the treatment plan is generated based on the drug,  it’s unclear if the selected minimum number of gene alteration(s) to inhibit pathways associated with cancer progression is intended to be, or at least include, the molecular target already identified and targeted by the identified drug, or if the gene alterations that inhibit pathways associated with cancer progression is intended to be a different gene than the identified molecular target. As such, the metes and bounds of the claim are unclear. 
Claims 1, 12, and 14, and claims dependent therefrom, are indefinite for recitation of “generating/generate…. a treatment plan for the patient, wherein the treatment plan is generated based on…monitoring the patient’s outcomes and adjusting the treatment plan accordingly” in the last limitations of the claims. This limitation recites that the treatment plan is generated by adjusting the treatment plan, which would result in a different treatment plan than the generated treatment plan (e.g. the treatment plan is generated by changing the treatment plan). Accordingly, it’s unclear if the generated treatment plan is intended to be the same treatment plan as the adjusted treatment plan, or if the generated treatment plan is adjusted to form a new, different treatment plan based on monitoring the patient’s outcomes. If Applicant intends for the adjusted treatment plan to be a different treatment plan than the generated treatment plan determined by monitoring the patient’s outcomes, it’s further unclear what patient outcomes are being monitored given that the claims do not require administering the original treatment plan to the patient.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the generated treatment plan is interpreted to be the same or a different treatment plan than the adjusted treatment plan. 
Claims 1, 12, and 14, and claims dependent therefrom, are indefinite for recitation of “ generating/generate… a treatment plan for the patient, wherein the treatment plan is generated in order to inform future therapeutic decisions…” in the last limitation of the claims. Given the claims recite that the captured outcome information is for informing future therapeutic decisions, it’s unclear if the captured outcome information is intended to inform the generated treatment plan, or if the captured outcome information is intended to be used to inform future therapeutic decisions, which would include the present treatment plan. As such the metes and bounds of the claim are unclear. If Applicant intends for the captured outcome information to inform the generated treatment plan, the claims should be amended to remove the language “in order to inform future therapeutic decisions”. For purpose of examination, the captured outcome information is interpreted to inform the generated treatment plan or future therapeutic decisions.
Claim 6 is indefinite for recitation of “using a computational and mathematical analysis from a group consisting of Gibbs-Homology…” in lines 2-3. The metes and bounds of the term “Gibbs-Homology” is unclear. The specification discloses in paragraph [0099] “the system of one or more embodiments analyzes PPI graphs and protein neighbors on such graphs, applying a variety of topological and thermodynamic measures (e.g. Gibbs-Homology…) as described in U.S. Provisional Application No. 62,165,879.” However, no detail is provided such that one of ordinary skill in the art can ascertain which computational and mathematical analysis methods are encompassed in the scope of the claim. Therefore the metes and bounds of the claim are unclear.
Claim 6 is indefinite for recitation of “… wherein the information associated with the patient and associated with the reference biological network database is processed using a computational and mathematical analysis from a group consisting of Gibbs-Homology, cycle-basis analysis, and prioritization of relevant gene networks”. Claim 1, from which claim 6 depends, recites “weighing the plurality of networks…” in lines 7-9 and “… applying a series of thermodynamic and mathematical analysis of each structure of each of the plurality of networks…” in lines 12-15. It’s unclear if claim 6 intends to further limit the series of thermodynamic and mathematical analysis to be from a group consisting of Gibbs-Homology, cycle-basis analysis, and prioritization of 
Claim 8 is indefinite for recitation of “the molecular target and drug filter process”. There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 8 depends does not recite “a molecular target and drug filter process”, or include limitations that describe the molecular target and drug filter process, as interpreted under 35 U.S.C. 112(f) above (e.g. filtering drugs based on drug data and patient biology and tumor data). However it is noted that claim 1 does provide antecedent basis for “a drug evaluation process” (e.g. determining drugs that target a candidate molecular target) by reciting “identifying a drug for the patient that targets the molecular target” in line 16 of the claim. 

Response to Arguments
Applicant’s remarks at pg. 10, para. 2-3 and 4 regarding the rejection of claims 1, 10, 12, and 15, and claims dependent therefrom under 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection set forth above.
Applicant's arguments at pg. 10, para. 3 regarding the rejection of claim 6 under 35 U.S.C. 112(b), filed 04 Feb. 2021, have been fully considered but they are not persuasive. 
Applicant remarks that claim 6 requires a “Gibbs-Homology” analysis, which is described in the Provisional Application No. 62/165,879, and therefore the term is not indefinite (Applicant’s remarks at pg. 10, para. 3).
This argument is not persuasive. While the specification of the instant application discloses in paragraph [0099], “the system of one or more embodiments analyzes PPI graphs and protein neighbors on such graphs, applying a variety of topological and thermodynamic measures (e.g. Gibbs-Homology…) as described in U.S. Provisional Application No. 62,165,879”, the specification of the Provisional Application is not part of the disclosure of the instant Application. Therefore, while claims are given their broadest reasonable interpretation in light of the specification, this does not include the specification of a provisional application. Furthermore, while Provisional Application No. 62,165,879 describes several processes involving computing Gibbs free energy, performing persistent homology, applying a filtration threshold, calculating Betti numbers (para. [0017]-[0020] and [0033]-[0036]), the Provisional Application does not set forth which exact steps are included in a “Gibbs Homology” analysis. For example, it’s unclear if a single threshold of 32 be applied to generate a homology network, or does the persistence of the network using a range of thresholds need to be calculated within a Gibbs Homology analysis; similarly, it’s unclear if the calculation of a Betti number of a resulting Gibbs homology network required by the Gibbs Homology analysis, or if this step is not included in the Gibbs Homology analysis. Therefore, even considering Provisional Application No. 62/165,879, the metes and bounds of “Gibbs Homology” analysis is still unclear.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):



Claims 4, 7, and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.
Claim 4 recites “the information associated with the patient and associated with the reference biological network database is at least one from a group consisting of genomic, proteomic, transcriptomic, histological, metabolomics, and epigenetic network pathway data”. Therefore, embodiments of the information recited in claim 4 include that the information consists of epigenetic network pathway data, histological data, or metabolomics data. However, independent claim 1, from which claim 4 depends, recites “the information comprising a set of genes and corresponding expression levels of the patient”. Dependent claims must contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. In this case, requiring that the recited information in claim 4 to consist of at least one of epigenetic data, histological data, or metabolomics data does not require that the information recited in claim 1 comprises expression levels. Therefore, claim 4 does not include all the limitations of independent claim 1, from which it depends.
Claim 7 recites “wherein the mapping is from at least one from the group consisting of genomic proteomic, transcriptomic, histological, metabolomics, and epigenetic information into at least one from the group consisting of genomic, proteomic, transcriptomic, histological, metabolomics, and epigenetic pathway data. Claim 1, from which claim 7 depends, recites “the information comprising a set of genes and corresponding expression levels of the patient; mapping the information into a plurality of networks comprising protein-protein interaction and biological 
Claim 10 recites “wherein the different treatment plan is based on a combination of therapy administration and patient outcome data”. Claim 16, from which claim 10 depends, recites “repetitively generating, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanism, a different treatment plan. Accordingly, claim 16 already recites that the different treatment plan is based on a combination of the treatment plan and a patient outcome, which already requires that the treatment plan is administered to obtain the patient outcome data to determine the different treatment plan. Therefore, claim 10 fails to further limit claim 16, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, and 14 being representative) is directed to a method, system, and non-transitory computer-readable medium for therapeutic application. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 12, and 14 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
accessing/access information associated with a patient and associated with a reference biological network database, the information comprising a set of genes and corresponding expression levels of the patient;
mapping the information into a plurality of networks comprising protein-protein interaction and biological pathway networks;
weighing the plurality of networks based on having altered genes/proteins, having known oncogenes, and having pathways of known cancers to obtain a plurality of resultant networks;
identifying, from the plurality of resultant networks, a molecular target by applying a series of thermodynamic and mathematical analysis of each structure of each of the plurality of resultant networks to obtain a plurality of scorings, and aggregating the plurality of scorings to yield the molecular target;
identifying a drug for the patient that targets the molecular target; and
generating, based on the drug for the patient, a treatment plan for the patient, wherein the treatment plan is generated based on selecting a minimum number of gene alteration(s) to inhibit pathways associated with cancer progression, monitoring the patient's outcomes and adjusting the treatment plan accordingly, capturing outcome information from patients treated with targeted therapies in order to inform future therapeutic decisions, establishing pharmacodynamics and pharmacogenetics of combinations of targeted agents, or affordability and accessibility to the patient.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, accessing gene expression information associated with both a patient and biological network database and then mapping that information into a plurality of networks involves analyzing information and comparing that information to a plurality of networks to map that information to the networks, which can be practically performed in the mind or with pen and paper. Furthermore, weighing the plurality of networks by analyzing altered genes/proteins, known oncogenes, and cancer-associated pathways amounts to a mere analysis of data, which can be practically performed in the mind. Applying a series of thermodynamic and mathematical analysis to analyze the structures of the plurality of resultant networks to obtain scores, aggregating those scores, and then identifying a molecular target based on the aggregated scores 
Furthermore, the step of applying a series of thermodynamic and mathematical analysis to analyze the structures of the plurality of resultant networks to obtain scores and aggregating those scores recites a mathematical concept. For example, performing a thermodynamic and mathematical analysis to obtain scores requires performing mathematical calculations to perform the analysis, and aggregating those scores requires performing mathematical calculations (e.g. addition) to combine the scores. Therefore, these limitations recite a mental process. MPEP 2106.04(a)(2) I. C.
Dependent claims 4-11 and 16-18 further recite an abstract idea. Dependent claim 4 further recites the mental process of analysis of the information associated with a patient and associated with the reference biological network database to be genomic, proteomic, transcriptomic, histological, metabolomic, epigenetic, or network pathway data. Dependent claim 5 further recites the mental process of analysis of the information associated with a patient and associated with the biological network to be an academic database, a public database, or a private database. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into 
Claims 1, 4-11, and 16-18 do not recite any elements in addition to the recited judicial exception. 
The additional elements of independent claims 12 and 14 include:
a computer processor with circuitry 
a non-transitory computer-readable medium
The additional elements of claim 3 include:
storing, in a data repository, the information associated with the patient, the reference biological network database, the molecular target data, and a data for the drug for the patient.
The additional elements of claims 13 and 15 include:
a data repository configured to store the information associated with the patient and associated with the reference biological database, the molecular target data, and a data for the drug for the patient.
The additional elements of a computer processor with circuitry (i.e. a generic computer), a non-transitory computer readable medium, and storing information in a data repository are generic computer components or functions which do not represent the practical application of an improvement to computer technology. The courts have identified that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.04(d) I. Furthermore, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f)(2). Therefore, the additional elements of a processor with circuitry, a non-transitory computer-readable medium, and a data repository for storing claims 1-15 are directed to a judicial exception.
Therefore, the additional elements of a processor with circuitry, a non-transitory computer-readable medium, and a data repository for storing information amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Therefore, claims 1-15 are directed to a judicial exception. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4-11, and 16-18 do not recite any elements in addition to the recited judicial exception. 
The additional elements of independent claims 12 and 14 include:
a computer processor with circuitry 
a non-transitory computer-readable medium
The additional elements of claim 3 include:
storing, in a data repository, the information associated with the patient, the reference biological network database, the molecular target data, and a data for the drug for the patient.
The additional elements of claims 13 and 15 include:
A data repository configured to store the information associated with the patient and associated with the reference biological database, the molecular target data, and a data for the drug for the patient.
The additional elements of a computer processor with circuitry, a non-transitory computer-readable medium, a data repository, and storing information are conventional computer 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the human mind cannot perform the steps required by the amended independent claims, and thus the limitations of the amended claims are not judicial exceptions (Applicant’s remarks at pg. 13, para. 1).
This argument is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims makes the claims patent eligible. For 

Applicant remarks that the amended claims require specific steps that turn a computing device into a therapeutic system (e.g. for identifying a suitable treatment plan), and that the amended claims spell out highly specific aspects of mapping genetic/expression level information to networks, weighting the networks, identifying molecular targets, generating a treatment plan, and iteratively refining the treatment plan, which imposes meaningful limits on practicing the abstract idea (Applicant’s remarks at pg. 13, para. 2-3).
This arguments is not persuasive. When determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two, whether the claim effects a transformation or reduction of a particular article to a different state or thing. An "article" includes a physical object or substance, and a "Transformation" of an article means that the "article" has changed to a different state or thing. In this case, a computing device (in claims 12 and 14) is used to perform several data analysis steps to generate/identify a treatment plan; however, the generation of the treatment plan is part of the recited judicial exception and is still performed by the computing device. That is, the computing device, after generating the treatment plan, is still a computing device and is not transformed to a different state or thing. Furthermore, purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation; for data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. See MPEP 2106.05(c). Accordingly, using a computing device to generate a treatment plan (i.e. transform data) is not a particular transformation.
Regarding the argument pertaining to the series of specific steps which impose meaningful limits on practicing the abstract idea, when determining if a claim integrates the recited judicial exception into a practical application (i.e. imposes a meaningful limit on the judicial exception), whether the additional elements integrate the recited judicial exception into a practical application is considered. In this case, the specific steps of mapping genetic/expression level information to networks, weighting the networks, identifying molecular targets, generating a treatment plan, and iteratively refining the treatment plan are part of the recited judicial exception, and therefore are not analyzed under step 2A, prong 2 to determine if the claims integrate the recited judicial exception into a practical application. As discussed above, the additional elements of the claim include a computer processor with circuitry (i.e. a generic computer), a non-transitory computer readable medium, and storing information, which are generic computer components and/or functions that the courts have found to not integrate a recited judicial exception into a practical application. See MPEP 2106.05(f).

Applicant remarks the claims are directed to a practical application as supported by KPN (Appeal No. 2018-1863), reciting a specific implementation of an existing tool that improves the functioning of an overall technological process is patent eligible (Applicant’s remarks at pg. 13, para. 4).
This argument is not persuasive because Applicant has not provided any reasoning as to how the claims in KPN are similar to the instant claims. For example, Applicant has not provided any arguments regarding any improvement to technology. Furthermore, every Application is considered on its own merits.

Applicant remarks, that in further accordance with Finjan 
This argument is not persuasive. The claims in Finjan, were found to be directed to an improvement in computer technology because the claim employs a new kind of file that enables to a computer security system to do things it couldn’t do before, including accumulating and utilizing behavior-based information about potential threats. The instant claims do result an improvement to computer technology related to computer security, and instead uses a computer to analyze information. Furthermore, Applicant has not provided any arguments regarding any improvement to technology.

Applicant remarks that in accordance with McRO 837 F.3d at 1316, claims are patent eligible when they incorporate specific features as claim limitations that limit the claim to a specific process, and that all that is required of the claims at Step 2A is to recite more than a desired result, which may be done by reciting a specific solution for accomplishing the goal (Applicant’s remarks at pg. 14, para. 1).
This argument is not persuasive. In McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. The instant claims do not improve a computer related technology such as computer animation, and Applicant has not provided any arguments regarding any improvement to technology.
Regarding the requirements of claims under Step 2A, whether the claims recite additional elements that integrate the judicial exception into a practical application is considered. See MPEP 2106.04 II. Whether, the claims recite any specific solution for accomplishing any goal is not considered. In this case, the additional elements of the claims include a computer processor with circuitry (i.e. a generic computer), a non-transitory computer readable medium, and storing 

Applicant remarks that Alice does not say that merely the additional elements are considered individually and as an ordered combination at Step 2B, and thus, "the elements" that must be considered at Step 2B must be more than merely the "additional elements" that do not recite an abstract idea. (Applicant’s remarks at pg. 14, para. 4). Applicant further remarks that additionally, Diamond v. Diehr, 450 U.S. 175, 188 (1981) bluntly states that "claims must be considered as a whole" and, BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) indicates that more is required than merely recognizing that each claim element, by itself, was known in the art and that eligibility can be found in the non-conventional and non-generic arrangement of known, conventional pieces (Applicant’s remarks at pg. 14, para. 4). Applicant further remarks at Step 2B, it is improper to analyze only the additional elements and ignore the remaining limitations of the claim, and further states that several steps that are part of the judicial exception are not well-understood, routine, and conventional (Applicant’s remarks at pg. 14, para. 4 to pg. 16, para. 1).
This argument is not persuasive. Alice says that an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). Accordingly, Alice explicitly sets forth that only the additional elements are analyzed under step 2B of the analysis. Regarding, the statement in Diehr, MPEP 2106.05 I. states: “evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach [referring to the evaluating the additional elements both individually and in combination] considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim.” Accordingly, the quotation in Diehr is referring to the consideration the additional elements in combination, and not only individually. This is also the case for the above quotation from BASCOM. As discussed above, the additional elements of the claims include a computer processor with circuitry (i.e. a generic computer), a non-transitory computer readable medium, and storing information in a data repository, which the courts have found do no provide significantly more. See MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0268290 A1; Pub. Date: 10 Oct. 2013) in view of Pestotnik et al. (US 7,213,009 B2; Date of Patent: 1 May 2017) in the Office action mailed 04 Aug. 202 has been withdrawn in view of claim amendments received 04 Feb. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0268290 A1; Pub. Date: 10 Oct. 2013; previously cited) in view of West et al. (Differential network entropy reveals cancer system hallmarks, 2012, Scientific Reports, 2:802, pg. 1-8; newly cited) and Pestotnik et al. (US 7,213,009 B2; Date of Patent: 1 May 2017; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 12, and 14, Jackson et al. shows a method for prioritizing treatments (i.e. therapeutic application) comprising the following steps
Jackson et al. shows accessing gene expression information from a patient (i.e. a set of genes and corresponding expression levels) ([0121]; [0131]; Fig. 6), which is also associated with a global molecular entity graph (i.e. a reference biological network database) [0114]; FIG. 3B).
Jackson et al. shows mapping the gene expression information onto the global molecular entity graph ([0114];[0127]; FIG. 6), which comprises a system-wide representation of some or all biological systems (i.e. each system represents a network) within the human body including protein interactions (i.e. comprising protein-protein interaction and biological pathway networks) ([0114]; [0127]; FIG. 3B).
Jackson et al. shows identifying an indication-specific molecular entity graph from the global molecular entity graph based on identified core genes ([0127]), which involves considering (i.e. 
Jackson et al. shows identifying a molecular target by calculating an applicability for each biomarker associated with the patient (e.g. performing a mathematical analysis of each node in the subgraphs) ([0196]; [0198]), thereby obtaining a plurality of applicability scores, and then aggregating the scores overall all applicable biomarkers to generate a score for a specific treatment (i.e. by selecting a treatment, molecular targets are identified) ([0123], e.g. possible medications targeting network nodes are retrieved; [0198]).
Jackson et al. shows prioritizing (i.e. identifying) treatments based on the determined scores for the molecular targets (i.e. that targets the molecular target) ([0202]).
Regarding claim 2, Jackson et al. shows displaying molecular targets to the user (FIG. 7, disease target #706; [0129]).
Regarding claims 3, 13, and 15, Jackson et al. shows a server (i.e. data repository) which stores a variant database with identified variants for a patient (i.e. the information associated with the patient and the reference biological network database) and a medical information database with molecular entity information for one or more drugs (i.e. molecular target data and data for the drug for the patient)(Fig. 3A, # server 304 and databases #312, 314, 318, and molecular entity graph #324; [0102];[0109]-[0111]).
Regarding claim 4, 
Regarding claim 5, Jackson et al. shows server 304, which contains the information associated with the patient and the global molecular entity graph (i.e. the reference biological network database), controls access to the server by using log in information to deny or allow access to the server ([0107]; Fig. 3A) and communicates with the client using a private network ([0062];[0102]), which shows the databases are private.
Regarding claim 6, Jackson et al. shows the indication-specific molecular entity network (i.e. processing the information associated with the patient) is generated by using a multivariate analysis (i.e. computational and mathematical analysis) by extracting subgraphs from the from the global molecular entity graph based on importance to particular entities (i.e. prioritizing relevant gene networks) ([0112]-[0114]; FIG. 3A-C).
Regarding claim 7, Jackson et al. shows generating the indication-specific molecular entity network (i.e. the disease model) by mapping protein interaction information (i.e. proteomic information) to molecular pathway information, including proteins ([0114]; [0127]).
Regarding claim 8, Jackson et al. shows selecting the drug for the patient based on identifying drugs having one or more molecular targets in the indication-specific molecular entity network (i.e. a drug evaluation process) ([0014]-[0015]). Jackson et al. further shows selecting the drug is based on identifying a subgraph in the molecular entity graph, wherein an entity is a drug target, based on the molecular entities and relationships associated with a drug target ([0114]) (i.e. based on drug data) and genes or proteins associated with a patient indication ([0005]-[0006]), wherein the indication can be cancer ([0116]) (i.e. patient biology and tumor data), which shows a molecular target and drug filter process. Jackson et al. further shows selecting drugs based on identifying proteins or genes associated with the patient indication ([0005]-[0006]), which can include cancer ([0116]) (i.e. characterizing a host tumor) and analyzing pathways based on the identified proteins or genes ([0006]-[0007]; FIG. 4A), which shows a host biology and tumor model process. Jackson et al. further shows selecting the drug also includes a validation process which includes a key opinion leader validation from sources such as the American Society of Clinical 
Regarding claim 10, Jackson et al. shows the prioritized treatments (i.e. results) are based on patient treatment history (i.e. therapy administration) ([0022]) and outcomes of patients given particular treatments for an indication ([0180]).
Regarding claim 11, Jackson et al. shows using a statistical analysis to identify associations between indication related genes and proteins (i.e. related to patients), sequence variants, and medications to generate the indication specific molecular entity network ([0123]-[0124]; Fig. 6), which includes calculating similarity scores between the patient, variant, and drug data ([0196]-[0198]).

Jackson et al. does not show the following limitations:
Regarding claims 1, 12, and 14, Jackson et al. does not show identifying the molecular target includes applying a series of thermodynamic analysis of each structure of each of the plurality of resultant networks to obtain a plurality of scorings, and aggregating the plurality of scorings to yield the molecular target. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by West et al.
Regarding claims 1, 12, and 14, Jackson et al. does not show, based on the drug for the patient, generating a treatment plan for patient based on monitoring the patient’s outcomes and adjusting the treatment plan accordingly, as recited in claims 1, 12, and 14. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pestotnik et al.
Regarding claims 16-18, Jackson et al. does not explicitly show repetitively generating, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanism, a different treatment plan for the patient based on either the molecular target or a different molecular target. However, Jackson et al. shows using past treatment history of the patient for 
Regarding claim 9, Jackson et al. further does not show the treatment plan comprises a drug dosage and a frequency and the different treatment plan comprises a different drug dosage and a different frequency. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pestotnik et al.
Regarding claim 11, Jackson et al. does not show a feedback loop mechanism which repeatedly collects, aggregates, and analyzes the treatment plan and the patient outcome using a machine learning algorithm.  However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Pestotnik et al.

Regarding claims 1, 12, and 14, West et al. shows a method for analyzing protein-protein interaction networks related to cancer (Abstract), which includes calculating the entropy of each node (i.e. each structure) in protein-protein interaction networks for cancer and normal phenotypes (pg. 7, col. 1, para. 2-6, eqns 8-12), and determining a differential network entropy (i.e. an aggregate score of the plurality of scores) between the networks  (pg. 3, col. 2, para. 2-3 to pg. 4, col. 1, para. 1). West et al. further shows that differential network energy may be used to identify druggable targets (pg. 6, col. 1, para. 2).
Regarding claims 1, 9, 12, 14, and 16-18, Pestotnik et al. shows a decision support system for aiding a clinical with diagnosis and treatment of a condition (Abstract), which includes generating decision-supported patient data including a drug name, type, dose, route, and interval, and duration of therapy for the patient (Col. 27, lines 14-32), which shows a treatment plan comprising a drug dosage and frequency, as recited in claim 9. Pestotnik et al. further shows that the determination of a treatment is an iterative process (Col. 24, lines 54-61; FIG. 4), which includes 
Regarding claim 11, Pestotnik et al. further shows an iterative process for determining treatments for patients which includes an expert system (i.e. artificial intelligence system) with an inference module (Col. 2, lines 1-10) that applies an updateable set of rules and parameters (i.e. a machine learning algorithm) (Col. 12, lines 35-49; Col. 13, lines 39-45), which continuously receives (i.e. collects and aggregates) updated patient data, including the effectiveness of treatment (i.e. the treatment plan and patient outcome) and reevaluating a recommended treatment (i.e. analyzing) using the updated information to determine a new recommended treatment (Col. 21, lines 64-67 to Col. 22 lines 1-11; Col. 24, lines 54-61; FIG. 4). Pestotnik further shows such artificial intelligence systems can be used to increase the amount of available evidence applied at the front lines of patient care to meet information management and decision-supporting needs (Col. 1, lines 48-67 to Col. 2, lines 1-10). 
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Jackson et al. to have also applied a series of thermodynamic analysis of each structure of each of the plurality of resultant networks to obtain the plurality of scorings, and aggregating the plurality of scorings to yield the molecular target, as shown by West et al. (pg. 3, col. 2, para. 2-3; pg. 7, col. 1, para. 2-6, eqns 8-12). The motivation would have been identify druggable targets, as shown by West et al. (pg. 6, 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have generated a treatment plan based on the drug for the patient identified by Jackson et al., including dose and frequency of the drug (Col. 27, lines 14-32), by monitoring patient outcomes and adjusting the treatment plan accordingly, and iterating this process by updating the patient data with an outcome from the treatment plan in a feedback loop mechanism to determine a different treatment plan, including a different dose and frequency, for the patient, as shown by Pestotnik et al. (Col. 21 lines 64-67 to Col. 22 lines 1-11; Col. 27, lines 14-32). The motivation would have been to automatically generate a treatment plan to avoid misdiagnosis and mistreatment of patients by clinicians due to time constraints that a clinician has with each patient and to have allowed for an evaluation of a patient over an extended period without the need to re-input patient data each time a clinician examines the same patient, as shown by Pestotnik et al. (Col. 2, lines 38-46). This modification would have a reasonable expectation of success because both Jackson et al. and Pestotnik et al. show systems for determining treatments for patients. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant remarks that the prior art does not provide any known definition of Gibbs-Homology, indicating that the meaning of the Gibbs-Homology was not known to one of ordinary skill in the art before the effective filing date of the claimed invention, and accordingly, thermodynamic approaches (using Gibbs-Homology), as claimed, are not disclosed or suggested by the cited art (Applicant’s remarks at pg. 17, para. 2-3).
This argument is not persuasive because it is not commensurate with the scope of the claims. While the independent claims recite using a thermodynamic analysis, the independent claims do not require that the thermodynamic analysis is a Gibbs-Homology analysis. Furthermore, the arguments do not take into consideration the newly cited reference, West et al., which discloses performing a series of thermodynamic analyses to each structure of a network, as claimed.

Applicant remarks that the pending dependent claims are patentable over the cited art for at least the same reasons as claims 1, 12, and 14 (Applicant’s remarks at pg. 17, para. 4).
This argument is not persuasive for the same reasons discussed above regarding independent claims 1, 12, and 14.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631